DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1 and 7-12 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment necessitated the new indefiniteness rejections. 
The Examiner recommends amending the claims as presented in the Rejection below. The Examiner notes that the limitations if presented as amended below are not taught or suggested by the prior art. In particular, the prior art fails to teach or suggest a silicone lubricant that was cured in-situ from a majority of precursors each having only a single curable moiety, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a viscosity from 50,000 (centipoise) cps to 20,000,000 cps. However, this range is indefinite as it does not include a temperature at which the viscosity is measured. A compound will have significantly different viscosities depending upon the temperature the measurement is made at. Therefore, it is unclear what the metes and bounds are for the claimed viscosity range. Claims 7-12 depend from claim 1 and are indefinite for the same reasons. For examination purposes, the Examiner considers this viscosity to be measured at 20 °C (as suggested by Applicant’s disclosure at 0015).
	Claim 1 recites “a majority of said plurality of said silicone polymer precursors as measured by a total number of said silicone polymer precursors each having a single curable moiety crosslinked in contact with a substrate in need of lubrication”. This language is indefinite. It is unclear if the majority is measured by a total number of silicone polymer precursors or is 
Based on the Examiner’s understanding of the invention, it is recommended to amend the particular limitation above as shown here: “a majority of said plurality of said silicone polymer precursors each have only a single curable moiety, wherein said single curable moieties are crosslinked in-situ on a substrate in need of lubrication to provide the silicone polymer lubricant”.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (U.S. PGPUB No. 2009/0227481) cited for teaching an example of the state of the art in silicone functionalized lubricants
Kollmann et al. (U.S. Pat. No. 6172150) cited for teaching RTV silicone rubbers useable as lubricants

Conclusion
	Claims 1 and 7-12 are pending.
	Claims 1 and 7-12 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
January 17, 2021Primary Examiner, Art Unit 1796